*283
ORDER

TAURO, District Judge.
After a hearing on October 3, 2012, this court hereby orders that:
1. Defendants’, Newbury Fine Dining Inc. and Lyons Group Ltd., Motion for Partial Summary Judgment [# 52] is ALLOWED. A memorandum shall issue.
2. Defendant’s, Newbury Fine Dining Inc., Motion to Compel Compliance with Court Orders and to Provide Complete Responses to Discovery [# 55] is DENIED for essentially the reasons set forth in the Affidavit of Andrew Abraham [# 65].
3. Plaintiffs Motion for Default Pursuant to FedR.Civ.P. 55 [# 59] is DENIED as MOOT.
4. Plaintiffs Motion to Amend Stipulation of Facts [# 61] is ALLOWED.
5. Defendants’, Newbury Fine Dining Inc. and Lyons Group Ltd., Motion in Limine to Preclude Plaintiffs Altered Surveillance Videotape [# 68] is DENIED WITHOUT PREJUDICE. Plaintiffs counsel shall allow Defendants to view the videotape at his office. Defendants shall arrange to make copies of the videotape if they so choose.
6. Defendants’, Newbury Fine Dining Inc. and Lyons Group Ltd., Motion for a Jury View [# 86] is DENIED.
7. Defendants’, Newbury Fine Dining Inc. and Lyons Group Ltd., Motion to Bifurcate Trial [# 99] is DENIED.
8. Defendant’s, Jeffrey Reiman, Motion to Bifurcate Trial [# 100] is DENIED.
9. Plaintiffs Motion to Preclude Evidence of Past Crimes of Joseph Citino [# 103] is ALLOWED.
10. Plaintiffs Motion to Compel the Production of Video Surveillance of the Plaintiff Taken by Defendants Newbury Fine Dining Inc. and The Lyons Group Ltd. [# 112] is DENIED. Plaintiff is permitted to depose the creator of the video surveillance footage. Plaintiff may subpoena the video surveillance footage for presentation at this deposition. Defendant Newbury Fine Dining Inc. shall produce said video surveillance footage at the deposition in response to Plaintiffs subpoena.
11. Plaintiffs Motion to Quash a Subpoena Issued to Paul Pappa [#115] is DENIED WITHOUT PREJUDICE.
12. Defendants’, Newbury Fine Dining Inc. and Lyons Group Ltd., Motion to Strike the Affidavit of Robert Deliseo [# 117] is ALLOWED.
13. Parties shall file motions in limine by Friday, October 5, 2012, at 4:00 p.m.
14. Parties shall file oppositions to motions in limine by Wednesday, October 10, 2012, at 9:00 a.m.
15. Parties shall file their final witness lists and exhibit lists by October 11, 2012, at 4:00 p.m.
16. Trial shall begin on Monday, October 15, 2012, at 10:00 a.m. The court will not sit on Friday, October 26, 2012.
IT IS SO ORDERED.